DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This Office action is responsive to the amendment filed 4/21/2021.  Claims 11-13 are canceled by Applicant.  Claims 1-10 & 14-17 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combustor liner plug is solely structurally connected to the base (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Dependent Claim 15, the recitation “the combustor liner plug is solely structurally connected to the base” is not supported in the originally-filed disclosure.  The foregoing limitation excludes any connections to any structure other than the base, whether the connection is direct or indirect, but given that the combustor liner plug is recited in a gas turbine engine it is necessarily connected to other structures in the gas turbine engine, even if indirectly.  Furthermore, the originally-filed disclosure nowhere supports that the combustor liner plug is only only connected to the base.  In fact, the embodiment of Fig. 3 (which is the only embodiment the specification refers to with regard to the subject matter of claim 18) specifically includes a sliding connection between the sleeve/combustor liner plug and a collar of the liner, the sliding connection including direct contact in order to form a sealing engagement to prevent combustion gases from leaking through the igniter/liner connection (para. [0065]).

Claims 1-10 & 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “the combustor liner plug filling a gap between the glow plug heater rod and the periphery of the aperture to block fluid communication via the gap” is vague and indefinite because (a) it is unclear whether the aperture, and thus the combustor liner itself which defines the aperture, is positively recited (the claim is directed to “[a]n igniter” rather than a combustor or other assembly, and the remainder of the limitations to the liner and casing are directed to an intended use of the igniter – i.e. “sized and configured to extend inside an aperture in a combustor liner” and “when the base is connected to the casing”), and (b) it is unclear what fluid communication is blocked or how (i.e. the gap requires fluid communication with an external environment at least to permit a fuel/air mixture to be ignited – i.e. the sleeve/liner plug must be open at an end in order for the igniter as disclosed to work).
Regarding Independent Claim 14, the recitation “to block fluid communication via the gap” (last line) is vague and indefinite because it is unclear what fluid communication is blocked 
Regarding Dependent Claim 15, the recitation “the combustor liner plug is structurally connected to the base independently of a structure of the gas turbine engine” is vague and indefinite because it is unclear what structure is excluded.  The claim is directed to a gas turbine engine, thus all recited structures are part of the claimed gas turbine engine, so it is unclear whether some unrecited structure of the gas turbine engine is excluded or whether any gas turbine engine structure is excluded.  The foregoing is interpreted in accordance with the claim rejections below.
Dependent Claims 2-10 & 16-17 are rejected under 35 U.S.C. 112(b) for their dependence from claims rejected under 35 U.S.C. 112(b) herein above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 14, & 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuBell 3990834.
Regarding Independent Claim 1, DuBell teaches an igniter (as follows) for a gas turbine engine comprising: 

a glow plug heater rod (interpretation 1: structure within igniter 36 radially inward from 38 relative to axis of 36, igniter configured with a heated tip, interpretation 2: 38/82 in combination with components radially inward of 38 relative to axis of 36; see Abstract) extending from the base along an axis and terminating in a rod end (at end of 36), 
a combustor liner plug (in accordance with interpretation 1 above: 38/48; in accordance with interpretation 2 above: 48) extending circumferentially around the glow plug heater rod (see Fig. 3), the combustor liner plug being sized and configured to extend inside an aperture (see Fig. 2, defined by 52) in a combustor liner (50/52) of the gas turbine engine and between the glow plug heater rod and a periphery of the aperture (38/48 is between glow plug heater rod discussed above and a periphery of the aperture defined by 52) when the base is connected to the casing (intended use, though DuBell shows the base connected to casing 12), the combustor liner plug filling a gap between the glow plug heater rod and the periphery of the aperture to block fluid communication via the gap (in accordance with interpretation 1: 38/48 fills the gap between the glow plug heater rod discussed above and the periphery of the aperture defined by 52, note that the structure within 38 is connected to 38 as shown in Fig. 4, and 38/48 blocks fluid communication through 48 via the gap – i.e. 48 blocks transverse fluid flow as it does not have apertures and also blocks fluid flow from the annular space between 48 and 52 from entering plenum 26, and in accordance with interpretation 2: 48 fills the gap between 38/82 and the aperture defined by 52, see the flange portion of 48 which engages the flange portion of 52, and 48 prevents fluid communication through the gap – i.e. i.e. 48 blocks transverse fluid flow as it does not have apertures and also blocks fluid flow from the annular space between 48 and 52 from entering plenum 26).
Regarding Dependent Claim 2, DuBell further teaches the combustor liner plug forms part of a sleeve (in accordance with interpretation 1 above: sleeve portion 38) which is structurally connected to the base (see Fig. 1) and protrudes along the axis from the base 
Regarding Dependent Claim 3, DuBell further teaches the combustor liner plug has a portion connected to the glow plug heater rod between the rod end and the base (in accordance with interpretation 2 above:  48 connected to 38/82 at a position between 46 and base portion 40/44).
Regarding Dependent Claim 4, DuBell further teaches the glow plug heater rod has a heating section extending along an axial distance between axially opposite ends of a heater (heater inherent as igniter 36 has a heated tip, thus the glow plug heater rod of both interpretations in claim 1 above will have the claimed heater section), the combustor liner plug extending at least partially axially along the heater section of the glow plug heater rod (in accordance with interpretation 1 from claim 1 above: plug 38/48 extends along the entirety of the tip portion which is heated and thus has the claimed heater, and therefore the plug 38/48 extends along the heating section; in accordance with interpretation 2 from claim 1 above: 48 extends about the tip 46 end of the igniter 36 where the heater is located).
	Regarding Dependent Claim 5, DuBell further teaches the base includes a body of a glow plug (the tip is heated and thus the igniter 36 is functionally disclosed identically to a glow plug, the base discussed for claim 1 above includes a portion of the body of 36 – i.e. a portion of 38 at and beyond casing 12), the glow plug also having the glow plug heater rod (the heater rod discussed for claim 1 above extends through the igniter 36), and at least a casing portion of an adaptor (casing portion 40 in combination with the part of 38 in contact with 40), the casing portion of the adaptor connected to the body of the glow plug, around the body of the glow plug (where 40 meets 36/38).
Regarding Dependent Claim 6, DuBell further teaches the combustor liner plug forms part of the casing portion of the adaptor (in accordance with interpretation 1 from claim 1 above: portion of 38 in contact with 40 forms part of the casing portion).
	Regarding Dependent Claim 9, DuBell further teaches the combustor liner plug extends circumferentially around more than half the circumference of the glow plug heater rod (the 
	Regarding Dependent Claim 10, DuBell further teaches the combustor liner plug extends annularly around an entire circumference of the glow plug heater rod (for each interpretation in claim 1 above, the combustor liner plug extends annularly around the entire circumference of the heater rod for the respective interpretation).
Regarding Independent Claim 14, DuBell teaches a gas turbine engine (Col. 1, ll. 5-8) having 
a casing (12), 
a combustor liner (14) within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber (18), 
a compressed gas passage between the combustor liner and the casing (see arrows between 12 and 14), 
an igniter socket (as follows) including a casing aperture (in which 40 is positioned) defined through the casing and a liner aperture defined through the combustor liner (aperture define by 52 in which 48 is positioned), and 
an igniter received in the igniter socket (igniter 36), the igniter having 
a base (40/44 in combination with portion of 38 at and external to casing 12) connected to the casing, 
a glow plug heater rod (interpretation 1: structure within igniter 36 radially inward from 38 relative to axis of 36, igniter configured with a heated tip, interpretation 2: 38/82 in combination with components radially inward of 38 relative to axis of 36; see Abstract), the glow plug heater rod extending from the base along an axis to a rod end distal from the base (see Fig. 1), the heater rod extending across the compressed air circulation path (see Fig. 1), and 
a combustor liner plug (in accordance with interpretation 1 above: 38/48; in accordance with interpretation 2 above: 48) extending in accordance with interpretation 1: 38/48 fills the gap between the glow plug heater rod discussed above and the periphery of the aperture defined by 52, note that the structure within 38 is connected to 38 as shown in Fig. 4, and 38/48 blocks fluid communication through 48 via the gap – i.e. 48 blocks transverse fluid flow as it does not have apertures and also blocks fluid flow from the annular space between 48 and 52 from entering plenum 26, and in accordance with interpretation 2: 48 fills the gap between 38/82 and the aperture defined by 52, see the flange portion of 48 which engages the flange portion of 52, and 48 prevents fluid communication through the gap – i.e. i.e. 48 blocks transverse fluid flow as it does not have apertures and also blocks fluid flow from the annular space between 48 and 52 from entering plenum 26).
	Regarding Dependent Claim 16, DuBell further teaches the combustor liner plug has a portion connected to the glow plug heater rod between the rod end and the base (in accordance with interpretation 2 from claim 14 above: 48 connected to 38 at protrusions 82, which is between the base and 46).
	Regarding Dependent Claim 17, DuBell further teaches the combustor liner plug has a portion connected to the combustion chamber liner (in each interpretation provided for claim 14 above, the combustor liner plug is connected to the liner at 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DuBell, as applied to claim 1 above, and further in view of MacCaul 20170176004.
Regarding Dependent Claim 7, DuBell teaches the invention as claimed and as discussed above for claim 1, and DuBell further teaches a portion of an outer surface of the base (portion of outer surface of 40) engages an aperture (aperture in case 12 in which 40 is positioned) of a casing (12) of the gas turbine engine.

MacCaul teaches that igniters of gas turbine engine combustors are typically retained on a boss of the gas generator case by being directly threaded into the boss (MacCaul; para. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DuBell’s igniter such that the portion of the outer surface of the base is threaded, as taught by MacCaul, in order to retain the igniter on the boss of the gas generator case (MacCaul; para. [0002]).
Regarding Dependent Claim 8, DuBell in view of MacCaul teaches the invention as claimed and as discussed above for claim 7, and DuBell further teaches the base defines a shoulder (see Fig. 1: Annotated Fig. 2 from DuBell below, annotated shoulder of 40), the shoulder defining an abutment surface that axially faces the rod end (annotated shoulder defines a surface which abuts casing 12), the threaded portion of the base located axially between the shoulder and the rod end (threaded portion discussed for claim 12 above is located within aperture of the boss of 12 in which 40 is positioned and thus the threaded portion is axially between the annotated shoulder and the rod end at the end of the igniter 36).

    PNG
    media_image1.png
    325
    352
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 2 from DuBell

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 4 of Remarks) concerning the rejections under 35 U.S.C. 112(b) have been considered and are persuasive in view of Applicant’s amendments, except that claim 15 raises the issue of new matter as discussed in the rejections under 35 U.S.C. 112(a) above.
Applicant’s argument (p. 5 of Remarks) that DuBell fails to teach the combustor liner plug filling a gap between the glow plug heater rod and the periphery of the aperture to block fluid communication via the gap because flow communication between the combustion chamber and an environment outside the combustion chamber via channels 80 is taught by DuBell is unpersuasive.  First, Applicant does not claim to what extent fluid is blocked or where fluid is not permitted to travel.  Applicant’s claim does not specify that flow communication between the combustion chamber and an environment outside the combustion chamber is blocked.  The broadest reasonable interpretation of Applicant’s claims include solid wall structures that do not permit flow from the gap to an external environment through the wall as well as partial blocking of fluid communication (from thefreedictionary.com block: to stop or impede the passage of or movement through; obstruct).  Applicant’s specification permits this interpretation, see para. [00130] which states that aperture 16c may be blocked to “impede” flow and at para. [00156] “the impeding includes at least partially blocking.”  Additionally, claim 1 does not appear to positively recite the gap, since a liner (and therefore the aperture defined in the liner) is not positively recited, so the filling of the gap in claim 1 is directed to an intended use of the claimed liner plug.

Examiner Comment
It is noted that while no prior art has been applied in any rejection of claim 15, claim 15 is not allowable, despite the prior art’s failure to teach the combustor liner plug is solely structurally connected to the base, due to the new matter rejection under 35 U.S.C. 112(a) of claim 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741